UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-29187-87 CARRIZO OIL & GAS, INC. (Exact name of registrant as specified in its charter) Texas 76-0415919 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 1000 Louisiana Street, Suite 1500, Houston, TX (Address of principal executive offices) (Zip Code) (713) 328-1000 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES [X]NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [ ]NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer[ ]Accelerated filer[X] Non-accelerated filer[ ]Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ]NO [X] The number of shares outstanding of the registrant's common stock, par value $0.01 per share, as of July 30, 2010 was 34,836,898. CARRIZO OIL & GAS, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2010 INDEX PART I.FINANCIAL INFORMATION PAGE Item 1. Consolidated Financial Statements Consolidated Balance Sheets As of June 30, 2010 (Unaudited) and December31, 2009 2 Consolidated Statements of Operations (Unaudited) For the three and six months ended June 30, 2010 and 2009 3 Consolidated Statements of Cash Flows (Unaudited) For the six months ended June 30, 2010 and 2009 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II.OTHER INFORMATION Items 1-6. 26 SIGNATURES 29 Index PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS CARRIZO OIL & GAS, INC. CONSOLIDATED BALANCE SHEETS June 30, December 31, ASSETS (Unaudited) (In thousands, except per share amount) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Oil and gas sales Joint interest billing Related party Other Advances to operators Fair value of derivative instruments Other current assets Total current assets PROPERTY AND EQUIPMENT, NET Oil and gas properties using the full-cost method of accounting: Proved oil and gas properties, net Costs not subject to amortization Land, building and other equipment, net TOTAL PROPERTY AND EQUIPMENT, NET DEFERRED FINANCING COSTS, NET INVESTMENTS FAIR VALUE OF DERIVATIVE INSTRUMENTS DEFERRED INCOME TAX INVENTORY OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable, trade $ $ Revenue and royalties payable Accrued drilling costs Accrued interest Other accrued liabilities Advances for joint operations Current maturities of long-term debt Deferred income tax Other current liabilities Total current liabilities LONG-TERM DEBT, NET OF CURRENT MATURITIES AND DEBT DISCOUNT ASSET RETIREMENT OBLIGATION FAIR VALUE OF DERIVATIVE INSTRUMENTS 2 OTHER LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Common stock, par value $0.01 per share (90,000 shares authorized; 34,835 and 31,100 issued and outstanding at June 30, 2010 and December 31, 2009, respectively) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income, net of taxes 90 89 Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. -2- Index CARRIZO OIL & GAS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, (In thousands, except per share amounts) REVENUES: Oil and gas revenues $ Other revenues TOTAL REVENUES COSTS AND EXPENSES: Lease operating Production tax ) Ad valorem tax Transportation, gathering and processing Gas purchases Depreciation, depletion and amortization Impairment of oil and gas properties - General and administrative (inclusive of stock-based compensation expense of $3,156 and $2,308 for the three months ended June 30, 2010 and 2009, respectively, and $5,320 and $5,734 for the six months ended June 30, 2010 and 2009, respectively) Accretion expense related to asset retirement obligation 53 75 TOTAL COSTS AND EXPENSES OPERATING INCOME (LOSS) ) ) OTHER INCOME AND EXPENSES: Gain (loss) on derivative instruments, net ) Interest expense ) Capitalized interest Impairment of investment in Pinnacle Gas Resources, Inc. - - - ) Other income (expense), net ) 1 ) 52 INCOME (LOSS) BEFORE INCOME TAXES ) ) INCOME TAX (EXPENSE) BENEFIT ) ) NET INCOME (LOSS) $ $ ) $ $ ) OTHER COMPREHENSIVE INCOME (LOSS), NET OF TAXES: Increase in market value of investment in Pinnacle Gas Resources, Inc., net of taxes 15 - Reclassification of cumulative decrease in market value of investment in Pinnacle Gas Resources, Inc., net of taxes - - - COMPREHENSIVE INCOME (LOSS) $ $ ) $ $ ) BASIC INCOME (LOSS) PER COMMON SHARE $ $ ) $ $ ) DILUTED INCOME (LOSS) PER COMMON SHARE $ $ ) $ $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING: BASIC DILUTED The accompanying notes are an integral part of these consolidated financial statements. -3- Index CARRIZO OIL & GAS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities- Depreciation, depletion and amortization Impairment of oil and gas properties Unrealized (gain) loss on derivative instruments ) Accretion of discount on asset retirement obligation Stock-based compensation Allowance for doutbful accounts Deferred income taxes ) Amortization of deferred financing costs and equity premium associated with Convertible Senior Notes Impairment of investment in Pinnacle Gas Resources, Inc. - Other Changes in operating assets and liabilities- Accounts receivable ) ) Accounts payable ) Accrued liabilities ) 95 Other, net ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Change in capital expenditure accruals ) ) Proceeds from the sale of oil and gas properties 6 Advances to operators 66 Advances for joint operations ) Other ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from borrowings Debt repayments ) ) Proceeds from common stock offering, net of offering costs - Proceeds from stock options exercised 9 Payments of financing costs and other ) ) Net cash provided by financing activities DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. -4- Index CARRIZO OIL & GAS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Carrizo Oil & Gas, Inc., a Texas corporation (the “Company”), is an independent energy company engaged in the exploration, development and production of oil and gas, primarily in the Barnett Shale area in North Texas, the Marcellus Shale area in Appalachia, the Eagle Ford Shale in South Texas, the Niobrara formation in Colorado and in other proved onshore trends along the Texas and Louisiana Gulf Coast regions. The Company’s other interests include properties in the U.K. North Sea. Principles of Consolidation The consolidated financial statements are presented in accordance with U.S. generally accepted accounting principles.The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries after elimination of all significant intercompany transactions and balances.The financial statements reflect necessary adjustments, all of which were of a recurring nature and are in the opinion of management necessary for a fair presentation.Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been omitted pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).The Company believes that the disclosures presented are adequate to allow the information presented not to be misleading.The financial statements included herein should be read in conjunction with the audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. Unconsolidated Investments The Company accounts for its investment in Pinnacle Gas Resources, Inc. as available-for-sale and adjusts the book value to fair value through other comprehensive income (loss), net of taxes.This fair value is assessed quarterly for other than temporary impairment based on publicly available information.If the impairment is deemed other than temporary, it is recognized in earnings.Subsequent recoveries in fair value are reflected as increases to investments and other comprehensive income (loss), net of taxes. The Company accounts for its investment in Oxane Materials, Inc. using the cost method of accounting and adjusts the carrying amount of its investment for contributions to and distributions from the entity. Reclassifications Certain reclassifications have been made to prior period amounts to conform to the current period presentation.These reclassifications had no effect on total assets, total liabilities, shareholders’ equity, net income (loss), comprehensive income (loss) or net cash provided by/used in operating, investing or financing activities. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the periods reported.Actual results could differ from these estimates. Significant estimates include volumes of oil and gas reserves used in calculating depletion of proved oil and gas properties, future net revenues and abandonment obligations, impairment of unproved properties, future taxable income and related income tax assets and liabilities, the collectability of outstanding accounts receivable, fair values of derivative instruments, stock-based compensation, contingencies and the results of current and future litigation.Oil and gas reserve estimates, which are the basis for unit-of-production depletion and the ceiling test, have numerous inherent uncertainties.The accuracy of any reserve estimate is a function of the quality and quantity of available data and the application of engineering and geological interpretation and judgment to available data.Subsequent drilling results, testing and production may justify revision of such estimates.Accordingly, reserve estimates are often different from the quantities of oil and gas that are ultimately recovered.In addition, reserve estimates are vulnerable to changes in prices of oil and gas.Such prices have been volatile in the past and can be expected to be volatile in the future. -5- Index The significant estimates are based on current assumptions that may be materially affected by changes to future economic conditions such as the market prices received for sales of oil and gas, the credit worthiness of counterparties, interest rates, the market value and volatility of the Company’s common stock and the Company’s ability to generate future taxable income.Future changes in these assumptions may affect these significant estimates materially in the near term.The Company has evaluated subsequent events for recording and disclosures, including assumptions used in its estimates. Oil and Gas Properties Investments in oil and gas properties are accounted for using the full-cost method of accounting.All costs directly associated with the acquisition, exploration and development of oil and gas properties are capitalized.Such costs include lease acquisitions, seismic surveys, and drilling and completion equipment.The Company proportionately consolidates its interests in unincorporated joint ventures and oil and gas properties.The Company capitalized employee-related costs for employees working directly on acquisition, exploration and development activities of $1.6 million and $1.5 million for the three months ended June 30, 2010 and 2009, respectively, and $2.8 million and $3.0 million for the six months ended June 30, 2010 and 2009, respectively.Maintenance and repairs are expensed as incurred. Depreciation, depletion and amortization (“DD&A”) of proved oil and gas properties is based on the unit-of-production method using estimates of proved reserve quantities. The depletable base includes estimated future development costs and dismantlement, restoration and abandonment costs, net of estimated salvage values. The depletion rate per Mcfe for the three months ended June 30, 2010 and 2009 was $1.16 and $1.52, respectively, and for the six months ended June 30, 2010 and 2009 was $1.16 and $1.68, respectively. Under the full-cost method of accounting, the depletion rate is the current period production as a percentage of the total proved oil and gas reserves. Total proved reserves include both proved developed and proved undeveloped reserves. The depletion rate is applied to the net book value of the oil and gas properties (excluding unproved properties, capitalized interest and exploratory wells in progress) and estimated future development costs less salvage value to calculate the depletion expense. Costs not subject to amortization include costs of unproved properties (which consists of unevaluated leaseholds and seismic costs associated with specific unevaluated properties), capitalized interest and exploratory wells in progress. These costs are evaluated periodically for impairment on a property-by-property basis. If the results of an assessment indicate that the properties have been impaired, the amount of such impairment is added to the proved oil and gas property costs subject to DD&A and the full-cost ceiling test. Factors considered by management in its impairment assessment include drilling results by the Company and other operators, the terms of oil and gas leases not held by production, production response to secondary activities and available funds for exploration and development. The Company expects it will complete its evaluation of the properties representing the majority of its unproved property costs within the next two to five years. The Company capitalized interest costs associated with its unproved properties of $5.0 million and $5.1 million for the three months ended June 30, 2010 and 2009, respectively, and $9.5 million and $10.1 million for the six months ended June 30, 2010 and 2009, respectively. Dispositions of oil and gas properties are accounted for as adjustments to capitalized costs with no gain or loss recognized, unless such adjustments significantly alter the relationship between capitalized costs and proved reserves. We have not had any transactions that significantly alter that relationship. Capitalized costs, less accumulated amortization and related deferred income taxes, are limited to a “ceiling-test” based on the estimated future net revenues based on average market prices for sales of oil and gas on the first calendar day of each month during the preceding 12-month period, discounted at 10% per annum, from proved oil and gas reserves, less estimated future expenditures to be incurred in developing and producing the proved reserves, less any related income tax effects. If net capitalized costs exceed this limit, the excess is charged to earnings.Prices used in the ceiling test computation do not include the impact of derivative instruments as the Company’s derivative instruments are treated as non-designated derivatives. Depreciation of other property and equipment is provided using the straight-line method based on estimated useful lives ranging from five to ten years. Stock-Based Compensation The Company grants stock options, stock appreciation rights (“SARs”) and restricted stock to directors, employees and independent contractors. For stock options, including SARs that settle in common stock, compensation expense is based on the grant-date fair value and expensed over the vesting period (generally three years) using the straight-line method, except for awards with performance conditions, in which case the graded vesting method is used.Stock options typically expire ten years after the date of grant. SARs -6- Index expire seven years after the date of grant.For SARs that settle in cash, the liability is adjusted to fair value at each reporting period date and amortized to expense over the vesting period. For restricted stock, the Company measures deferred compensation based on the average of the high and low price of the Company’s stock on the grant date.The deferred compensation is amortized to expense over the vesting period of the restricted stock (generally one to three years), using the straight-line method, except for awards with performance conditions, in which case the Company uses the graded vesting method. Restricted stock issued to independent contractors is adjusted to fair value at each reporting period date and amortized to expense over the vesting period. The Company recognized the following stock-based compensation expense for the periods indicated, which are reflected as general and administrative expense in the accompanying consolidated statements of operations: Three Months Six Months Ended June 30, Ended June 30, (In thousands) Stock Options and SARs $ $
